Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is a non-final action responsive to communications: The application filed 08/21/2020, which is a reissue application of application number 14/965,152 (the ‘152 application”) filed on 12/10/2015, now U.S. Patent No. 10,055,211 (the “‘211 patent”) issued on 08/21/2018. 
	Claims 1-20 were initially pending in the application. A preliminary amendment was filed concurrently with the application on 08/21/2020. By way of the preliminary amendment, claims 1-7, 8, 14, 15, and 20 are amended and claims 21-23 are added. Therefore, claims 1-23 are currently pending. 

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent ‘211 is/was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Objections 
4.	Claims are objected to because of the following informalities: Claims 1, 8 and 15 do not comply with 37 CFR 1.173(d)(1), which requires that the matter to be omitted by reissue amendment must be enclosed in bracket. In the instant case, amended claims 1, 8 and 15 uses underlining for the brackets used in bracketing matters to be omitted.   
 
Specification Objections 
5.	The amendment to the specification is objected to because the amendment include the following statement: 
	“In accordance with 37 C.F.R. 1.76, a claim of priority is included in an Application Data Sheet filed concurrently herewith.” 
	Such statement while may be correct, but appears to be part of the remarks and not the specification itself. 
	Additionally, the amendment to the specification at the end states the following:
	“each of the above referenced applications are herein incorporated by reference in its entirety”
	While it is proper to incorporate by reference the provisional application No. 62/090,033, it is improper to incorporate by reference application No. 14/965,152, because when the reissue 

Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
6.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error that is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP § 1414. 
	The MPEP specifically states that all reissue oath or declaration must contain the following:
	A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid -
(1) by reason of a defective specification or drawing, or
(2) by reason of the patentee claiming more or less than patentee had the right to claim in   the patent; and
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.

Examiner notes that in the declaration submitted, the Applicant has not indicated a statement that the applicant believes the original patent to be wholly or partly inoperative1. Additionally, the Applicant has not indicated a statement of at least one error which is relied upon to support the reissue application2. Page 2 of the oath/declaration does not mention an error statement. (See MPEP 1414 (II.), and 37 CFR 1.175).       

“Original Patent No. 10,055,211 claims less than the patentee had the right to claim. One
instance of error is found in originally issued claims 1-20, which are unduly limited, in part, to methods, systems, and non-transitory, computer-readable mediums that perform or are configured to perform steps including “executing a deep link into the second application so that the second application can automatically perform the action.” This error is addressed in the present continuation reissue application by presenting independent claims without these features.
Therefore, this is a broadening reissue application, which broadens at least originally issued independent claims. Additional errors in the original issued claims are also corrected by the claims of this continuation reissue application.” 
First the error statement must either be on the declaration itself or be referenced in the declaration, which neither has been done in the present situation. 
Second, the error statement is not correct, because the error statement referring to ‘copies of the declarations from Appl. No. 13/973,462’, while there is no such application that the present reissue application claiming the benefit under 35 U.S.C. § 120. Third, on the page submitted as “IDENTIFICATION OF ERROR”, on two occasions Applicant referencing to the present application as “continuing reissue application”, while the present application is just “reissue application,” of the ‘211 patent, not the ‘continuation reissue application’.   

7.	Claims 1-23 rejected as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251. See 37 CFR 1.175.
	The nature of the defect(s) in the oath or declaration is set forth above in this Office action.



Claim Interpretation 
8.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.

B. Claim Interpretation Under 35 U.S.C. §112(6th)

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 15 and 23 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.


It is determined that claim 15 recite:
Phrase (1) a hardware processor interoperably coupled with a computer memory and configured to: 
receive an indication on … computing device; 
request a list of … service, wherein the request to … contextual data, and wherein the contextual application … device; 
receive a policy … the action; 
select a second application … on the policy; 
receive a response from … device, wherein the response indicates …is installed;
install the second … is not installed.  
Claim 16 recite:
Phrase (2), the system of claim 15, wherein the received list of applications that can fulfill the action is prioritized.
Claim 17 recite:
Phrase (3), the system of claim 15, further configured to enumerate the list of applications that can fulfill the action.
Claim 18 recite:
further configured to: trigger an operating system to install the second application; and determine whether the second application is installed.
Claim 19 recite:
Phrase (5), the system of claim 18, further configured to, following the determination whether the second application is installed, determine whether a timeout period has elapsed.
	Claim 23 is dependent on claim 15 and recites:
	 Phrase (6), the system of claim 15, further configured to execute a deep link into the second application so that the second application can perform the function.
	Claim 
With respect to Phrase (1), while the phrase does not recite ‘means for’ however, ‘means for’ type language is recited. It is found that ‘a hardware processor… configured to' is a generic placeholder or nonce term equivalent to ‘means.’ The MPEP with respect to the structure of ‘processor’ and/or ‘microprocessor’ states in part:
“For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." [Emphasis added] Id.”
	In the present situation, while the ‘hardware processor’ convey a particular structure for the simple specified functions in the MPEP, e.g., ‘receiving’ data, ‘storing’ data, and ‘processing’ data, however, to one of ordinary skill in the art considering the prior art of record, the phrase ‘hardware processor’ alone does not denote particular structure either expressly or inherently for performing the functions in Phrase (1), because an off the shelf ‘hardware processor’ need to be programmed based on an algorithm. As such, Phrase (1) meet invocation prong (A) 
	Phrase (1) meet invocation prong (B) because there is a functional recitation to ‘receive…’, ‘request…’, ‘select…’, ‘receive…’, ‘install…’. 
	Phrase (1) meets invocation Prong (C) because there is no structure recited in the limitations that performs the functions following each of the action verbs.
	Thus the limitations in Phrase (1) invokes 112 (6th paragraph). 
Claims 17-19 and 23 which is dependent on claim 15 and adds more functionality to the functions performed by the processor of claim 15. For the reasons set forth above with respect to claim 15, claims 16-19 and 23 also invoke 112 (sixth paragraph)

Corresponding Structure:
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (1) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. According to the specification, the computer 402, which includes processor 405, connected to the memory 406, execute the instructions or algorithm (step/procedure) based on flow charts in Figs 1A, 1B and 4 perform the function of Phrase (1). For example, the processor with its associated hardware depicted in Fig. 4, perform the function of ‘receive an indication on … computing device’ described at 5:46-50 (see block 101 in Fig. 1A), and the function of ‘request a list of … service, wherein the request to … contextual data, and wherein the contextual application … device’ at 5:51-67 (see Fig. 1A, elements 102, 103, 104 and 105, the function of ‘receive a policy … the action’ at 6:28-41 (see elements 106, 108,  and 109), the function of ‘select a second application … on the policy’ at 8:11-52 (see Fig. 3, elements 304 and 306) and the function of ‘receive a response from … device, wherein the response indicates …is installed’ at 7:60-8:3 (See Fig. 2 elements 207 and 208, and Fig. 3) and finally the function of ‘install the second … is not installed’ at Fig. 1B (see elements 107 and 111), and Fig. 3, 306.
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (2) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 16 at 2:24-26(See Fig. 1A and element 104)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (3) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 7 at 32-36 (See Fig. 2 and element 202)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (4) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 18 at 8:40-44 (See Fig. 1B and element 111)
A review of the specification shows that the corresponding structure or material as described for performing the recited function of Phrase (5) is based on Figs. 1A, 1B, 2 and 4, and their associated discussions. For example, the specification describes the structure associated with the function in claim 19 at 6:48-51 and 61-67 (See Fig. 1B and element 113)


Claim rejection -35 USC 112(d)
9. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 	Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
	Claim 20 recite “wherein the deep link uses a custom uniform resource locator (URL) …application. While claim 15 is a system claim, claim 20 does not add any additional structure/algorithm to the structure of claim 15 to perform any additional function.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
10.	Claims 1-23 would be allowable if applicant overcome the rejection of claims as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251, and the rejection of claims under 35 USC 112 (d).

The invention relates to computer-implemented methods, computer-readable media, and computer systems for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device. The application able to perform the expressed action will be installed, and then the action is automatically performed in the newly installed application. (Id., Title, Abstract, and at 1:37-44) The specification describing an example of the invention in a situation where a user in is in an application (“appl. A”) for reserving a table at a restaurant and has successfully reserved their table; reservation to start in 30 minutes’ time. Now the user needs to get to the restaurant, and the application offers the functionality (“appl. B”) to ‘get a ride’ to the restaurant. The restaurant reservation appl. A doesn’t know how to get the user a car to the restaurant, so it defers to a service that knows how to find services that can fulfill this use-case.(Id., at 1:56-63) 
According to the specification when a user indicates a desire to perform an action not available in appl. A, the appl. A request from a Web Service a list of applications that can perform the action requested by the user, and, the Web Service return a structured list of application that can be used to perform the action requested. (Id., at 5:46-67, Figs. 1A, 1B and 2) Then appl. A receives the list of applications generated that can be used to fulfill the action. 

A close prior art of record is Khanna (U.S. Pub. No. 21013/0111328), describing that if  “the application is not currently installed, a user may be presented with a download screen for the application served from an application vendor system. With user authorization, the application may be downloaded and installed on a user device.” (Id., at [0027]) Khanna further states that “[t]he online environment 100 may also include an application vendor system 125. 
Khanna also states that “[I]n some implementations, a user is presented with icons for multiple applications that may handle the landing page for the content item. For example, applications may be registered with the operating system for a user device in manner that indicates they handle URLs that match a certain pattern. The user may then select among the available applications.” (Id., at [0063]) 
Regarding method claim 1, while Khanna may teach that the application vendor system offers applications for download, However Khanna fails to teach or to suggest a method for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device, “requesting a list of one or more applications capable of fulfilling the action from a contextual application determination Service,” where “the request to the contextual application determination Service includes available contextual data,” and, particularly, where the “contextual application determination Service is remote from the mobile computing device” as recited in claim 1. 
Regarding claim 8, prior art of record fails to teach or suggest a non-transitory computer readable medium storing computer-readable instruction for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device, the instructions executable by a  computer and performing “requesting a list of one or more applications capable of fulfilling the action from a contextual application determination Service,” where “the request to the contextual application determination Service includes available contextual data,” and, particularly, where the contextual application determination Service is remote from the mobile computing device” as recited in claim 8.
With respect to claim 15, prior art of record fails to teach a hardware processor capable of performing execution of instructions for binding activities such that a user, using an application, can express intent to perform an action in another application that is not yet installed on the user's device, the instructions executable by a computer and performing “requesting a list of one or more applications capable of fulfilling the action from a contextual application determination Service,” where “the request to the contextual application determination Service includes available contextual data,” and, particularly, where the “contextual application determination Service is remote from the mobile computing device” as recited in claim 15.
Original dependent claims 2-7, 9-14, 16-20 and new dependent claims 21-23 are allowable not only for being dependent on an allowable base claim but also for reciting additional limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, *Pacific Time.

Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                      
Conferee:
 
/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/HBP/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example, since it is a broadening reissue Applicant must have checked the box, “by reason of the patentee claiming more or less than he had the right to claim in the patent,” at pg. 1 of the reissue oath/declaration.    
        2 See at pg. 2 of the oath/declaration the statement “[A]t least one error upon which reissue is based id described …If the reissue is broadening reissue, a claim ….must be checked.”